      Case 7:16-cv-08191-KMK-LMS Document 94 Filed 11/08/19 Page 1 of 2




                                  Cooper & Kirk
                                               Lawyers
                                 A Professional Limited Liability Company

Charles J. Cooper               1523 New Hampshire Avenue, N.W.                  (202) 220-9600
(202) 220-9660                       Washington, D.C. 20036                   Fax (202) 220-9601
ccooper@cooperkirk.com

                                        November 8, 2019

Via ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

       Re:    John Doe No. 1 et al. v. Putnam County et al.
              No. 16-cv-8191-KMK (S.D.N.Y.)

Dear Judge Karas:

        In accordance with Rule II.A of the Court’s Individual Rules of Practice and the amended
case management and scheduling order entered in this case, I write on behalf of Plaintiff John
Doe No. 2 to respond to the November 5, 2019 pre-motion letter from Intervenor New York
State Office of the Attorney General (“NYAG”). Doc. No. 92. In its letter, the NYAG states its
intention to file two motions: (1) a motion for summary judgment pursuant to Rule 56 of the
Federal Rules of Civil Procedure and (2) a motion to preclude Plaintiff’s expert witness under
Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). We stand ready to oppose
both motions.

       Intervenor’s Motion for Summary Judgment

        According to its letter, the NYAG intends to forward a variety of arguments in its
upcoming motion for summary judgment, including standing and abstention arguments. None of
these arguments have merit.

        The NYAG dismisses John Doe No. 2’s concern that the publicization of his name and
address as a handgun permit holder will expose himself or his family to unwanted attention,
censure, and ostracization from other members of his community as “pure speculation.” Doc. 92
at 2. We will show that NYAG mischaracterizes John Doe No. 2’s testimony in an attempt to
obfuscate the truth: John Doe No. 2 has refrained from exercising his Second Amendment right
to possess a handgun for self-defense because he justifiably fears unwanted public attention,
ostracization, and censure from those in the community who are hostile to guns and gun
ownership. Those fears are justified because gun ownership is a highly divisive and contentious
political issue that implicates passionate beliefs among people on both sides, especially in New


                                                    1
      Case 7:16-cv-08191-KMK-LMS Document 94 Filed 11/08/19 Page 2 of 2



York. The record, including testimony from John Doe No. 2 and the NYAG’s own expert
witnesses, confirms this point.

        The NYAG goes on to vaguely argue that that the Court must abstain jurisdiction over
this case. Specifically, the NYAG claims that “the Court should abstain jurisdiction under the
Burford and/or Pullman abstention doctrines” because a decision in this case “would be
disruptive of the state’s efforts to establish a coherent policy.” Id. at 2. We stand ready to offer a
comprehensive refutation of this argument once it is properly formed by the NYAG as we
believe strongly that abstention is improper in this case.

        Finally, for reasons stated in our November 5, 2019 pre-motion letter, Doc. No. 93, we
will show that the NYAG cannot demonstrate that Section 400.00(5)(a) satisfies intermediate
scrutiny. The record is devoid of evidence that New York’s public disclosure regime serves any
governmental interest that is sufficient to justify its infringement of Second Amendment rights.

       Intervenor’s Motion to Preclude Plaintiff’s Expert Witness

        Plaintiff will vigorously oppose the NYAG’s anticipated motion to exclude Plaintiff’s
expert witness, Dr. William English. Dr. English is currently employed as an Assistant Professor
of Strategy, Economics, Ethics, and Public Policy at the McDonough School of Business at
Georgetown University, a position he has held since 2016. Prior to that, Dr. English was
employed at Harvard University for five years, first as a research fellow and later as the research
director of the Edmond J. Safra Center for Ethics. Dr. English also served as research associate
with the Harvard Initiative for Learning and Teaching and as the executive director of the
Abigail Adams Institute, an educational non-profit located in Cambridge, MA from 2014–2016.
Dr. English received his PhD in Political Science from Duke University in 2010 and an MS in
Ethics from Oxford University in 2004. In 2003, Dr. English graduated from Duke University
with a Bachelors of Science in Economics and a Bachelors of Arts in Mathematics.

        Dr. English’s scholarly research focuses on empirical methods in the social sciences,
behavioral economics, and regulatory policy. Dr. English is qualified to offer expert opinions as
a social scientist on empirical methods, behavioral economics, and public policy. Dr. English’s
testimony is reliable, relevant, and will assist the Court in its determination of this case.

       We look forward to the scheduled Court Conference on November 14, 2019.



                                               Respectfully submitted,

                                               s/ Charles J. Cooper
                                               Charles J. Cooper
                                               Counsel for Plaintiffs

cc: All Counsel of Record



                                                  2
